TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 1, 2016



                                      NO. 03-15-00025-CV


                Appellants, Lakeway Regional Medical Center, LLC and
                 Surgical Development Partners, LLC// Cross-Appellant,
     Lake Travis Transitional LTCH, LLC n/k/a Lake Travis Specialty Hospital, LLC

                                                 v.

                    Appellee, Lake Travis Transitional LTCH, LLC
              n/k/a Lake Travis Specialty Hospital, LLC// Cross-Appellees,
      Lakeway Regional Medical Center, LLC; Surgical Development Partners, LLC;
                Brennan, Manna, & Diamond, LLC; and Frank T. Sossi




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   AFFIRMED; REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 16, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment on the jury’s

verdict and renders judgment that appellee should take nothing from appellants. As for the

cross-appeal, we affirm the trial court’s granting of summary judgment in favor of cross-

appellees. The appellee shall pay all costs relating to this appeal, both in this Court and the court

below.